Citation Nr: 0200072	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  99-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $18,403.00. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Committee on Waivers and Compromises (hereinafter 
Committee) of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, Puerto Rico, (hereinafter 
RO).  In a July 2000 decision, the Board denied the veteran's 
claim for entitlement to waiver of recovery of an overpayment 
of nonservice-connected pension benefits in the amount of 
$18,403.00.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In an order dated February 9, 2001, the Court 
vacated the July 2000 Board decision and granted a Joint 
Motion for Remand for the sole purpose of readjudication 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  The veteran filed a claim for VA pension benefits in 
January 1995 reporting no family income; he was awarded 
pension effective from January 1995 by an April 1995 rating 
decision, and notice of this award was sent to the veteran's 
last known address of record.  

3.  The notice of the veteran's pension award informed him 
that it was his responsibility to report any changes in 
family income.

4.  The veteran was informed by letter in May 1997 that 
income verification from the Social Security Administration 
revealed the payment of benefits from this agency the 
veteran; the veteran did not properly report the receipt of 
this income to the VA, giving rise to the overpayment in 
question.

5.  The veteran, who had knowledge, or is charged with having 
knowledge, of the likely consequences, engaged in unfair and 
deceptive dealings with the VA in an attempt to gain at the 
VA's expense by retaining benefits to which he was not 
entitled; his actions created the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $18,403.00 is precluded by a finding 
of bad faith on the part of the appellant.  
38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 38 C.F.R. § 
1.965(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the VCAA

As indicated in the introduction, the sole purpose of the 
Joint Motion was for the Board to apply the provisions of the 
VCAA.  The VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The Board finds that the veteran was notified of 
the evidence required for a grant of his claim by a March 
1998 decision by the Committee on Waivers (Committee) and by 
statement of the case dated in December 1998.  The discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claim, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
information concerning an award from the Social Security 
Administration, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Legal Criteria

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government. 38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2001).  It should be emphasized that only 
one of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c) (West 1991).

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2001).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  

III. Analysis

As an initial matter, the veteran does not contend, and the 
record does not show, that the debt in this case was not 
validly incurred.  There is no question that there was an 
overpayment of VA pension benefits based on incorrect 
information that was, as will be explained below, supplied by 
the veteran.  Thus, the Board finds that the indebtedness in 
the calculated amount of $18,403.00 was properly established.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

Briefly summarizing the facts, the veteran filed a claim for 
pension benefits, received by VA in January 1995 in which he 
reported no family income.  An April 1995 rating decision 
granted pension benefits effective from January 1995.  The 
veteran was notified of this decision in that month, and this 
notice was sent to the address listed by the veteran on his 
January 1995 application and was the last known address of 
record.  This notice informed the veteran that it was his 
responsibility to "immediately" report any changes in 
family income.   

The veteran was informed by letter in May 1997 that income 
verification from the Social Security Administration revealed 
the payment of benefits from this agency the veteran.  The 
veteran did not properly report the receipt of this income to 
the VA, giving rise to the overpayment in question.  By 
letter dated in September 1997, the veteran was informed of 
the adjustment in his pension award due to the unreported 
Social Security award, and of the fact that this adjustment 
would result in the creation of an overpayment. 

Thereafter, the veteran requested a waiver of the overpayment 
in question, and requested a personal hearing with respect to 
this issue, in a statement received in September 1997.  His 
contention therein, essentially, was that he had informed VA 
of his Social Security award, that the "checks kept coming 
in the same amount," and that he was told by a VA official 
that no adjustment to his pension award as a result of the 
Social Security benefit was necessary.  The Committee denied 
this request in a March 1998 decision which found that the 
failure of the veteran to inform the VA of the change in 
family income represented by his receipt of Social Security 
income demonstrated bad faith because he knew his pension 
award was dependent on the level of family income.  

At his October 1998 hearing, the veteran repeated his 
assertion that he informed the VA of his Social Security 
award, but was told by a VA official this would not affect 
his pension award.  He also stated that he did not report the 
Social Security award in his January 1995 claim because he 
had applied for, but had yet to receive, the award at that 
time.  See October 1998 Hearing Transcript, Pages 13-14.  The 
veteran also stated that medication made it difficult for him 
to think clearly, and may have clouded his judgment with 
respect to this matter.  Id. at 7.  He also testified that he 
never received the April 1995 notice of his pension award.  
Id. at 15.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether there was a failure by the veteran to report receipt 
of the Social Security award involving an intent to seek an 
unfair advantage, thereby constituting bad faith on his part.  
The Board notes that when it considers whether the veteran 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In the instant case, the denial of the 
waiver due to bad faith by the Committee was based upon a 
finding that there was a willful intention on the part of the 
claimant to seek an unfair advantage.  There is no indication 
in the Committee's reasoning that the finding of bad faith 
was improperly based on the veteran's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255. 

As noted above, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (2001).  The evidence, as will be 
discussed below, demonstrates that the veteran was informed 
of his responsibility of reporting changes in family income, 
but that he failed to do so.  The Board further observes 
parenthetically that even if the veteran did not read the 
instructions from VA, persons dealing with the Government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)].  

With respect to the assertion that the veteran did not 
receive the April 1995 notice, while there is evidence that 
the veteran may have moved to Puerto Rico shortly after this 
notice was sent to his Allentown, Pennsylvania address, this 
address was listed by the veteran on his January 1995 
application for benefits, and was the last known address of 
record at that time.  "Notice" for VA purposes means 
written notice sent to a claimant's last address of record.  
38 C.F.R. § 3.1(q).  There is no indication that the notice 
was returned by the Post Office or was otherwise 
nondeliverable.  Thus, the Board must find that veteran 
received the April 1995 notice of his pension award, 
including the instructions therein informing the veteran of 
his duty to report changes in income.  As support for this 
decision, the Court has held that there is a presumption of 
regularity that applies to the mailing of RO decisions, and 
that the veteran's bare assertion that such notice was not 
received is insufficient to overcome this presumption.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Finally, while 
the record does reflect evidence, such as checks that were 
not returned or negotiated, of some difficulty associated 
with contacting the veteran due to various addresses in 
Allentown and his move to Puerto Rico, "it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown 5 
Vet. App. 262 (1993).  

As for the other assertions of the veteran, there is no 
evidence to support the notion that he was told by a VA 
official that his Social Security Award would not affect his 
award of VA pension.  Again, in the absence of clear evidence 
to the contrary, the law presumes the regularity of the 
administrative process. Mindenhall, 7 Vet. App. at 271, 274.  
The mere assertions of the veteran in this regard is not the 
type of "clear" evidence to rebut the presumption that a VA 
employee would not have misinformed the veteran as to the 
nature of the law regarding the award of pension benefits.  
Moreover, the veteran presumably was informed in other 
letters from VA describing adjustments to his pension award, 
and by other communications, of his duty to report changes in 
income.

With regard to the impact of "medication" on the veteran's 
ability to understand his duties as a pension recipient, 
while the veteran suffers from schizophrenia, he has been 
found to be competent to manage his funds, and there is 
otherwise no other evidence to support the assertion that his 
disability rendered him unable to understand these duties.  
Finally, while it is unclear from a review of the record 
whether the veteran was in receipt of Social Security 
benefits at the time of his January 1995 application for 
pension, the crucial point is that the law clearly states 
that he must immediately report any change in family income, 
such as receipt of Social Security benefits, as a condition 
of receipt of VA pension.  Thus, even if he was not in 
receipt of Social Security in January 1995, this did not 
negate his responsibility to properly report receipt of this 
income when it was awarded.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, with 
knowledge of the likely consequences, engaged in unfair and 
deceptive dealings with the VA in an attempt to gain at the 
VA's expense by willfully concealing information concerning 
the income described above, thus retaining VA benefits that 
he was not entitled to.  The veteran was fully informed of VA 
action to be taken if he improperly reported his income, and 
he thus clearly had knowledge of the likely consequences of 
his actions.

Based on the evidence of record, the Board finds that the 
veteran purposely did not inform the VA of his award of 
Social Security benefits in order to retain the full amount 
of VA disability pension benefits that he was receiving.  
That is, the veteran, in an unfair and deceptive manner, 
refused to inform the VA accurately of his family income so 
that he could wrongfully continue to receive VA benefits to 
which he was not entitled.  

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the veteran engaged in bad faith 
when he failed to report the income in question to VA, 
despite notice by VA regarding his responsibility to timely 
report changes in his income.  This leads the Board to the 
conclusion that the veteran's actions in the creation of the 
current overpayment were intentional, as he clearly knew that 
his pension award was dependent on the level of family 
income.  If so, his actions could have been for no other 
purpose than to gain unfair advantage in his dealings with 
VA.  He was successful in this respect, as evidenced by the 
current overpayment.  Thus, the Board is compelled to find 
that the veteran engaged in bad faith in the creation of the 
overpayment at issue.  

Finally, while there have been some contentions submitted 
concerning the financial hardship imposed by recovery of the 
debt in question, financial hardship is an element of the 
standard of equity and good conscience.  As discussed above, 
when the overpayment of VA benefits results from such bad 
faith on the part of the veteran, waiver of recovery of this 
debt is precluded by law, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (2001).  In short, the Board's 
finding of bad faith precludes the granting of waiver of 
recovery of the overpayment of pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $18,403.00 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

